Citation Nr: 1412003	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a lumbar spine disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a lumbar spine disorder. 

3.  Entitlement to separate ratings for neurological manifestations, including bladder impairment and radiculopathy, as due to the service-connected residuals of lumbosacral strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from September 1978 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in January 2009.  The Judge who presided at this hearing retired.  In July 2009 and March 2011, the Board remanded the case.  In November 2011, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  In March 2012, the case was remanded again.  

In February 2013, the Board denied, in pertinent part, service connection for right knee and right ankle disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in a September 2013 Order, vacated the Board's decision with regard to service connection for right knee and right ankle disorders and remanded the matters to the Board.

The Board notes that the JMR indicated that the Court did not have jurisdiction over the matters of entitlement to separate ratings for neurological manifestations, including bladder impairment and radiculopathy, as due to the service-connected residuals of lumbosacral strain as well as entitlement to a TDIU as those matters were still on remand to the AOJ, as directed in the Board's February 2013 decision-remand.  The Board notes that the record, including the Virtual record, does not reflect that these matters have been completed on remand at this time.  As such, they are not addressed herein, but remain pending.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that the Veteran was not afforded a sufficient VA examination in May 2012 with regard to the issues of service connection for right knee and right ankle disorders.  With regard to the right ankle, the JMR stated that the VA examiner provided insufficient rationale, particularly with regard to the question of aggravation, and that an adequate opinion should be sought.  With regard to the right knee, the JMR noted that reference was made by the examiner to a November 2012 medical record which had to be in error as that date post-dated the May 2012 examination and appeared to refer to a November 2011 record, as well as a December 2011 record.  As such, the JMR stated that efforts must be undertaken to ensure a complete record, including requesting these missing records.  If the records cannot be obtained, the JMR directed that a new medical opinion be obtained as to the claimed right knee disorder.  Insofar that one of the records post-dated the May 2012 examination, the Board finds that a new opinion for both disabilities should be requested in this case.  

Accordingly, the case is REMANDED for the following action:


1. Ensure that the directives in the February 2013 remand are effectuated.

2.  Obtain all recent medical records of the Veteran from the Bay Pines VA Medical Center from January 1, 2011 to the present time, including (if in existence) any pertaining to the right knee dated in November and December 2011.  Associate these records with the record.

3.  Obtain a VA medical opinion regarding the etiology of claimed right knee and ankle disorders.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee and ankle disorders had its clinical onset during service, if arthritis was manifest within one year of service, or if any current right knee and ankle disorders is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any right knee and ankle disorders is proximately due to, or the result of, the service-connected lumbar spine disorder.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee and ankle disorders is permanently aggravated by the Veteran's service-connected lumbar spine disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


